OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
 8~16 *hall file 8 eopy:Jof luah aa8h l4 a oepr bf h%r
 lppolntmeat with the texnr State Boor4 af Health;
 and. until rush ooolee are 80 fll8d. 88id efflser
-&ail not be Qeed ~10




                             aad, ia &i&ttlon thirate, b
                           oh dutlar a8 ohall be pnrorlb84
for MD uuder thr rules, re(ul*tionr mid require-
sent8 o? the tcxaa Nat8 Board of Pealth, BC the
pro8ldeat thereof, and ir la p o wer m&l           ml luthorltti
ttswtabllsh, aalntala awl enforoe quarantine                     within
h:r 6otmt7. He lhmll 8lao be npu1r.d to *id urd
nrrirt    the   Strte Board of okrltb la a11 matter*                t3f
load quarantIa0, ia*potion, dleeaae DrOVWbt%OR
-a     8upg3re88ba,      rltnl    an4 aorWary      8tatistlo8     anil
gmeral unltrtlon wlthln               hlr oowtr; and he rlull
at    ell timer    report      to 8ata Itate    bo8r4,     la 8uoh
aunn*r    nau f6rm aI it 8hnLl QlWOOr%k, the praroaar
of 811 oontagiorrr,          lnf8e$iou8 o.ud baagebwur
eplderio 418#8re8 vlthla hi8 jurlm%letioq and he
rhe,ll~ske 8uah other end furthar ropertr                    ia 8uah
mnmtr     adI   form   and et 8uoh      blrer   88 raid St8te       Bo8rd
lhall dlreot~ touohlng an ruah matters me my be
~ropctr for 8rld Stat. bawd to dlnot~ nud he 8h8ll
aid    *aid State Ekwwi at 811 timer In the enrorwmsnt
bf it8 pro~w ruleo, nfp’L*tLoua,                requlreaent8 8nd
ordlnanoo8, 8nd la the lnfaroeaent of r1.llraltmly
hur 8ud quarantlue Mgulstlaas                 wlthln hi8 jwrla-
dictlaa. * (Unffereoartngour81
Bonar8ble            c.     %OUOOS,          pi&go3



                     lot8        thrrt rund#r &tiOl~            tilff t&S     OOUQtJ     hO81th
orrloer 18 requlr8d to *perform lvob alt188 88 hew                                         boon
F0qUir.d            Of    OOUntl         phlr8~OiJlO8,   rlth     TOl8tiOlt     t0   OStiO~     ?Or
the.primmsrr     in Oo WIty Ja il8 l * * a& other 8uoh dutlo8
80 MJ be lmirrlly requird of the oounty pbyala~ur br
the 8OMiB8iOMr8’       OOWt  8ad Other Off180~8  of the Omllty,
d    rho11 di86har$O 81~7rddltioul d~tle8 whloh it ray k
9PQ98r iOr OOUOt7 8Uth0ritiSS d8r        the pFO#Ont law t0
resulre           of oouaty ph~8lol8n8;*                    l   *'
                     oi        OOUrSO,      88   YOU kWW,       the &id.88           qaOM       &OVO
#I’8   a     pert        of th* hot a? Oh* 91ra0 @dm                          WoolOll Of Thor
k~iShtW8                  Of
ghf8101UI            md
Uhat dutlea aould
Could they b8 r8W&?M k     ltS8m# @8okW# tn the o0udy J811?
Zh18 W88 tht @VOW    -8tta     bOtON th0 tkPl'Om8COtUt ia
the #a80 of @d.wetn~~%tYnty t. Baolo, 91 tax. SW, 4S 8.Y.
198. hur8   tb0 086~U#loa#rU' Oaolpthdl llOOtOd the I9981180
oOWt;l 9h~SiO%&8 ul uong othtarduties rat forth La him e
golntmoat ho 18 wqulreU to dgtro 8o6loal lttontlom to the
prl8ebwro et tbo ail.* The qu0etwU    WS  the mahority  0r
the 6dtiiOUP'O !I@OUPt t0 win                                     thW0 dutio8 Of &~~lOO
8nd ew akpmmo Court raidt
                     -0                                       we unuw*r
                                the first qU.StlW pro$#ealR584,
        t;llt        the Oslla1@81OMrr' OWFt                     Of ~TOStOll          dOUIlt~
       ,.m     outhorlaoU to nolo the owtr&ot for redloul
           lOWiOO8  t0 b@ l’OOi38FO~ t0 ~&lOrS  aad 9~~008,~O
 !         tW WhOSO O&W Wd SUpwl’t      the OOWt~ It08 N-
        qulcti            to     pPovlbe.e
          The authority there me proMoat8di upon the fol~lowir(
868tUtO (n0w ~rt~el0 1037, c&O Of armed    ~08&W8)!

                      OOU#t7 #h&%1 br 118b10 fOl' 811 OX9OlbOS
                     *&ah
           iWUWOd   OII 8OOWNBt Of th0 #St* kSaplU#   Of 9F186Ib
           em oonfinod in Jail or kept us&or pad,       lxeopt
           grironere brought fr08 8wtbr     oowty   for auf0
           kemplag, Or On hrrb888 OOrplU Or Cihall#O
                                                   Of VSllUO;
           in vhlah OllS~S the Soun)~ trOr uhloh th8 9rtSQWr
           lr.braqht  #hail be llabla tar the eXpen#e of hi8
           r nh      k a ~~np .      l


          The oaul¶t7'*aoty with rospret to %tS tJrlr8aon WOS
loT8 flmlf flxti b;r an tit of the L#gi81~tnn of 19m tnblr
hrtlalr 1040, C&e af Urlriml W%WekWe)     providing, ln wCOI



                                                                                                       '_
      Honorable   C. Sbwionm, pfkge 4



                  'For the lefe keeplng, lupnort and mmlntmnanas
            of prlmonerm oonflned la 4811 or under qu8rd, the eher-
            I?? shall be mllowed the tollowlng ohmrgmmr


                  ‘3. For neoemrary mdloal   bill and namesmbtm
!           extra compmn88tlon for attention to 8 brimmnmr
            during lioknccm, muoh mm amount ae the oo#slmmlonerm
: ”         oourt of the count7 uhere the prlmoaer!. 18 eonfiamd
            may detemlne   to be Jurt md   propmr,*

                You are aaoordingly ldvlmeQ thet It la the duty of
      the oounty hemlth ottlorr et the rmquemt of the oouil8slmker8~
      oourt, the lherl?? or other qr,roper
                                         authoritiee, to &ttead and
      rendor mediaal amelnthnoc to urimonerm oontlnad in the awnt~
      jail. Under Artlole 4423, lUDr 8, he mmy be mlloued lny rmuon-
      able oaraenmatloa by the oouPl8mlonnr8' oourt Sor 8ny lenieem
      aotually render&.
                Your meooad qaemtlon la with rmmpmet to the llmbllIty
      af the county for 8 nrlvate phymlolan~mfee when oalled by the
      lhmri?? to Mnimter to 8 prleoner oonflamd In the oounty      J8ill.
                It ie clit?loultto sn8wer your qwstloa oategorlmal-
      17.  The llablllt~ o? the oount* for the tee of 8 ph~mislur other
      than the oountr health offloor rumt 6epen4 upon the oUearmtrnoe8
      involved In esoh vartloulmr otee. hportnrt   ooneider8tlmnm ~113
      be the lvailablllty 8d v~2ll~nmer at the oouaty km8Pth ottioer
      to perform the dottern reqdre4, the UrganoJ of the SblliUes, rad
      the reamon8blenemc of thm fem.
                1Smmumlng the failure or retuul of the oounty health
      offlaer or hle unavAilablllty and that aodlo8l Attention 18 ur-
      gently needed by 8 oountr prl6Oaer, you AC0 mdVlmm6 that the
      eherl?? mry bind the oountf for a remmnble   pbymlolaa'm tee.
                Wm had ooammian to oenmlder 8 llsllar qua8tlon ln
      op1nlon lo. o-212. We were thara  aonomrnmi aflth thm li8bility
      O? the stata ?Or neoemrar~ hOmQit8llt8tiOn 8Bd Pmd%m81 8csrViOm8
      readered a Qrlaoncr vhile in the oumtody o f l member of the
      Texmm Jil&hvaj Fatrol. In mperklng of the Stk.th'mduty to
      pr~monerm, we maid!




i




f
Honorable C. Slamonm, page 6


           ‘It lo the vcll  emtabllmhmd genorml rule that
     the duty 8 lhmrl?? or other pmaoe ottloer    ovem to
    -the etmte or to the 9ubllo to latel~ keep a prlmeaer
     oowsltted to him wmtod~     and deliver him over to
     the moper euthorltlma ot the prapbr time, la no
     more compulsory than 1s the duty he owmm the orlmon-
     er hlmmelt to exsrolme    resmon8blm and srdlnaryomre
     to protect   hlm 1We end haalth. There tvo dutlem
     are co-•xtenmlve   an4 arlme by virtue of the oumtody
     dmuoh prleoner by muah ottloer under orIsIn8l
     oro0emm. 21 Rawle C. L. 0. 1173 (Primoam 8nd Frlmoaerm,
     MO. 101. Logan v. U.8., 144 U.S. 26s 12 su9. ct.
     617; 36 L.&l. 42Q; kx Prrts Jenklnm, 66 W.r. 560; Stmte
     vm. Ciobln,94 Fed. 48.'

          Xoreover, wm Doiatm6 out thet the or!t':oiloondltlmn
of A prlmoner aa3 rmqulre that medlo81 attentloa be rendend
by other8 than those umually required to perton lumh lerv~oem,
lwlws
          'Am lllumtr8tlve of thlm bimormtion to WaIV8
     ltatutory ton8lltlem Ia lnmrgmnolem, we olte the
     aam   of Lamar vm.Pike County,   30 I1.E. 912, holding
     th8t a oounty   nm118ble for wdloml ~ervloem
     rendered by a ph~mlolan luaeoaed by the Jailer to
     Attend & rrrlmonerIn 8n emergvnoy not adnIttIa(r
     of the tour hour@' delay nememm8ry    tcs grooura the
     8ttenQr;ame of th e
                       leoretar~ et the board o? hellth,
     rho remlded twlve ~11~ 8vaj from the Jill, aot-
     vlthmkndlng the 88mtutm drovlddl    ttmt the letter
     lhoulQ rvnfierluob meblaal larvicce 8e wre N-
     qulred by 9rlmanerm. Ths oourt maMd
           *‘In the omme be?are urnIt vae the duty m?
     Smith, the J8llOr la ahargr of the prlmoner 8nd
     aotlng for the mherltt, to mummoB a ewpetent
     phrmlolan under the exlmtlng easrgenej to treat
     the prlmoner, and threby lave hlm life, I? muoh
     eauld be dono.   It vauld here bmea ~aexeum8ble
     negleot OQ the part of the Jailer to have wmftmtl
     tour hourm to m\uaan the leoraterjr   of the baud
     of hemlth, twlve 8lle8 dirttat,     whoa the neaem-
     lary redlaal mid oeuld be obtained mpmedlly dad
     near ot hrnd, and u8m ersentlrl to move the llte
     of the prlsoner . . . .   Urnoannot believe   that   the
Honorable C.    %1a8oam,   page   6




        l8v Intended where m n8n vam ln Jail, and In need
        of medloal menlae under the everganey exirtlag
        la thlm oame, where the bored of oouaty oonlm-
        eloamrm hF.dlppolnted A leoretmr~ at the bored of
        hemlth, vhoee duty It wmm la muoh dame8 to render
        muoh medloel 8mmlmtmnoe, but whome remldenoe wee
        lo resote tram the oounty Jell thet he soula not
        be prooured In time to render the aiA nutled,   thmt
        the orlmoner lhmula be left to mutter and perhpm
        &lo, and that the eountf would not be liable for
        the lervlaom thum renderml by A p~mIolmn uader
        the erplo~ment of the j8Iler bavlag the prleaner
        in oharge.'*
              Cartmlnlj 8 county owe* no gremter tlwtrto It8
paper8     th8n to ltr prlmonerm, end long ago the Teum Oourt
o? 4ppemlm held In Xonghoa It&lmmoa v. VAR Zanttt bUatJ, 8
Wl'ilmon,Clv. Cam. Ct. App., seetloa 198, ttmt a county
warnliable    for sedioal m~rvloem rendered A pauper mt the
requemt at the oounty Judge aaU a cuber      of the -1melloaere
oourt   .   The oourt 8mIQr
               ~Countlam an reqalrsd to provide tar thW
        'muppnort'of their pauper@.    'Suuopert,'am umed
        here, ueane more than n~pvl~lag them v;;hnptit
        and alothlng 8nd a Boame to atal In.
        ~11 that 18 noeemmaryto bmdlly he8lth rrnd@ma-
        fort, a d lmpeolally dorr It lnolu8e prope&;;m,
        clttentlonsnd tremtaent aumg     l~oknemm.
        18 m luprmme oblIg8tlOa of hruanlt~, lndepoa4ent
        of any 6trtutory unflmte. And whare aaequ8te pro-
        vlmlon hnm not bmen am&e bf the eaulmmlouerm'
        oourt to ?urnlmh theam prI8e neoemoitlem of life,
        the oounty Judge, bmlng the prlnoIpml rmprmrent~-
        tlve of the eouats, or 8ay other member of the
        oo~lmmIonerm~ aeurt,    aan, by eontrmot,  bind thm
        oountf la say reamon8bla mum nooemmmry tar th0
        lup~:jort of m pruper. Ulthaut A ~MViOU8 OOUtFAOt
        ta that   e?teot, It la 0810 of 8lokOere e phYmI018~
        ehould glve hlm protemmiasll #arm And rttmRtlOn to
        8 wmr,      ma implied oantrmet to pmf tar muoh
        lervloem A rmrmonrble AOSpeR8ution vould lXi@ t
        on the part of the couIPty.   Ia thlm oame therm
         irn no quemtlon but that the lervloee renderetl
Woaorebl* c. Siamonr,     QSge   7


        by ap?ellants were neoeerrry, ad we- well end
        skillfully verformed, and that the amount olalned
        .therrfor le remoneble.    Suah beIn& the cane, it
        Is the duty of the oounty to pay the mount
        olalmee; wherefore the Judgment 18 revermee, and
        Judgment lo here ranfier?rd far e~ellrnte nealnet
        appellee for the amount olalaed and oostm.’
          It 18 therefore our oonrldered oplnloa  tml you am
ldvIee5 that when the oount;l health offleer Ie umtilllag or
utmbh     to attend ant3a private
                               ~hyrIoIrn Ie oalled by thr
lheriif, the county Ie liable for rearenable feee reeulting
from hl8 a:nIetratIon to a oounty orleoner urgently in need
of medlo81 attontlon.




                                          ’ /         Aseletant
                                      /




                                                                  COMMn-mL